IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA, : No. 51 WM 2014
                              :
              Respondent      :
                              :
                              :
         v.                   :
                              :
                              :
ANTHONY DUANE SMITH,          :
                              :
              Petitioner      :


                                      ORDER


PER CURIAM
      AND NOW, this 16th day of September, 2014, the Petition for Leave to File

Petition for Allowance of Appeal Nunc Pro Tunc is DENIED.